Citation Nr: 0938794	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  03-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right 
knee disability prior to October 25, 2002, and on and after 
December 1, 2002.

2.  Entitlement to an increased rating for left ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to October 
1993 and August 2000 to September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

When this case most recently was before the Board in 
September 2006, the Board denied the Veteran's claims for 
higher ratings for his right knee and left ankle 
disabilities.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in November 2008, the Court 
vacated the Board's September 2006 decision and remanded the 
case to the Board for action consistent with the Court's 
decision.


FINDINGS OF FACT

1.  From October 11, 2001, to October 24, 2002, the Veteran's 
right knee disability was manifested by slight instability, 
arthritis, and limitation of motion with additional 
functional impairment due to pain; however, flexion was not 
limited to less than 30 degrees and extension was not limited 
to more than 5 degrees.

2.  Since December 1, 2002, the Veteran's right knee 
disability has been manifested by slight instability, 
arthritis, and limitation of motion with additional 
functional impairment due to pain; however, flexion has not 
been limited to less than 30 degrees and extension has not 
been limited to more than 5 degrees.

3.  Since October 11, 2001, the Veteran's left ankle 
disability has been manifested by arthritis and limitation of 
motion that more nearly approximates marked than moderate.

4.  A 100 percent rating for loss of use of the legs has been 
in effect since November 5, 2003.


CONCLUSIONS OF LAW

1.  From October 11, 2001, to October 24, 2002, the Veteran's 
right knee disability warrants a 10 percent rating, but not 
higher, for instability, and a separate 20 percent rating, 
but not higher, for arthritis with limitation of motion.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2008).

2.  From December 1, 2002, to November 4, 2003, the Veteran's 
right knee disability warrants a 10 percent rating, but not 
higher, for instability, and a separate 20 percent rating, 
but not higher, for arthritis with limitation of motion.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 (2008).

3.  From October 11, 2001, to November 4, 2003, the Veteran's 
left ankle disability warrants an increased rating of 20 
percent rating, but not higher.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271 (2008).

4.  During the period beginning November 5, 2003, neither a 
higher nor separate compensable rating is warranted for the 
Veteran's left ankle and right knee disabilities because the 
impairment associated with those disabilities is contemplated 
by the 100 percent rating assigned for loss of use of the 
legs.  38 C.F.R. § 4.14 (2008).

 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in July 2004.  
He was provided with notice regarding the effective-date 
element of the claims by letter mailed in March 2006.  
Although the March 2006 letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the claims in March 2006.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have 
been different had notice regarding the effective-date 
element been provided at an earlier time. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and that service treatment 
records and pertinent VA medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, 
separate evaluations for separate and distinct symptomatology 
may be assigned where none of the symptomatology justifying 
an evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As previously noted by the Board in its September 2006 
decision and by the Court in its November 2008 Memorandum 
Decision, the Veteran was seriously injured in an accident in 
October 2003.  Service connection was granted for his 
resulting quadriplegia with loss of use of the lower 
extremities as secondary to his service-connected right knee 
disability, and a100 percent disability rating was assigned, 
on the basis of loss of use of the legs, effective from 
November 5, 2003, by rating decision dated in October 2004.  
Since the impairment of the Veteran's right knee and left 
ankle is contemplated by the assigned rating of 100 percent 
for loss of use of the legs, it is not appropriate to assign 
separate ratings for the left ankle and right knee during the 
period beginning November 5, 2003.  See 38 C.F.R. § 4.14.

An adequate evaluation of the level of severity of the 
Veteran's right knee and left ankle disabilities since 
October 2003 is impossible in light of his quadriplegia.  
Therefore, the Board will limit its consideration of the 
evidence to evidence from the period prior to November 5, 
2003.  

Right Knee

Service connection for right knee disability was granted in a 
December 2001 rating decision, and a 10 percent rating was 
assigned, effective September 30, 2000, based on painful 
motion of the joint.

The Veteran filed his claim for an increased rating for right 
knee disability in September 2002.  By rating decision dated 
in November 2002, a temporary total (100 percent) rating was 
granted, effective from October 25, 2002, to November 30, 
2002, based on surgical treatment requiring convalescence.  
For the period beginning on December 1, 2002, the Veteran's 
right knee disability is evaluated as 10 percent disabling.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating if flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to 5 degrees; a 10 percent 
rating if extension is limited to 10 degrees; and a 20 
percent rating if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic. 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

After careful consideration, the Board finds that the 
Veteran's right knee disability warrants a rating of 10 
percent for slight instability from October 11, 2001, through 
October 24, 2002, and from December 1, 2002, to November 4, 
2003.  The Board also finds that a separate 20 percent rating 
for arthritis with limitation of motion is warranted during 
these periods.
 
The evidence for the periods under appeal shows that the 
Veteran's right knee disability was characterized by 
instability that most nearly approximated the slight 
instability contemplated by a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  On VA examination 
on October 11, 2001, physical examination of the knee 
revealed a 1+ Lachman's sign.  A March 2002 VA treatment 
record notes that there was nominal instability.  An August 
2002 record reflects that McMurray's testing appeared to be 
negative but that testing was difficult because the Veteran 
was extremely sensitive to pressure over the collateral 
ligaments.  The report of a December 2002 VA examination 
reflects that he complained of his knee giving way and that 
he occasionally used a knee brace.  Physical examination 
revealed some "clunking" with flexion and extension of the 
knee.

An even higher rating of 20 percent is not warranted, 
however, prior to October 25, 2002, or on and after December 
1, 2002.  Instability was minimal on Lachman testing in 
October 2001, and a pivot shift test was negative.  
Instability was described as nominal in the March 2002 VA 
treatment record.  The December 2002 VA examination report 
notes that the ligaments were intact.  Moreover, a February 
2003 VA treatment record shows that McMurray's and anterior 
drawer testing were negative.  In sum, none of the evidence 
pertinent to the periods under consideration establishes that 
any recurrent subluxation or lateral instability of the 
Veteran's right knee more nearly approximated moderate than 
slight.

The Board also has determined that a 20 percent rating is 
warranted for the arthritis with painful motion of the 
Veteran's right knee from October 11, 2001, through October 
24, 2002, and from December 1, 2002, to November 4, 2003.

On VA examination on October 11, 2001, physical examination 
revealed swelling, guarding, and mild crepitation which the 
examiner described as "quite painful."  Extension was full, 
but flexion was measured to 110 degrees with pain starting at 
90 degrees.  A March 2002 VA treatment record notes that 
there was pain with flexion to 90 degrees.  A September 2002 
imaging study revealed a small effusion in the right knee.  
The Veteran underwent arthroscopic surgery in October 2002, 
and a November 2002 VA treatment record reflects that flexion 
was measured to 100 degrees with pain.  Flexion was measured 
to 120 degrees with pain on VA examination in December 2002.

The Board notes that the October 2001 and December 2002 VA 
examination reports describe the range of motion of the 
Veteran's right knee but do not address the extent of any 
functional loss that he experienced due to pain, weakness, 
fatigability, and incoordination.  See, again, DeLuca, 8 Vet. 
App. 202.  Since those examination reports are inadequate for 
rating purposes, the Board has relied on the Veteran's 
description of his symptoms to evaluate any additional 
functional impairment resulting from the pertinent disability 
factors.

The Veteran informed the October 2001 VA examiner that he 
experienced swelling and catching in his knee.  He reported 
that he had difficulty using stairs, that he was unable to 
squat, and that his right knee condition flared with any kind 
of lifting, running, or carrying.  The examiner opined that 
the Veteran was unable to perform any kind of heavy labor 
primarily as a result of his service-connected back and right 
knee disabilities and that he required vocational 
rehabilitation so that he could perform sedentary or light 
work.  In his September 2002 claim, the Veteran wrote that he 
experienced problems with his knee every day.  On VA 
examination in December 2002, he complained of popping, 
weakness, stiffness, and occasional swelling in the knee.  He 
also complained of constant pain and flare-ups that required 
him to stay off his feet.  He also reported that he remained 
in bed during severe flare-ups. 

Although the evidence of record shows that flexion was not 
limited to less than 45 degrees and that extension was full 
prior to October 25, 2002, and since December 1, 2002, it 
also shows that the pain associated with the Veteran's right 
knee condition was productive of significant functional 
impairment.  The Veteran stated that he was unable to use his 
knee during flare ups, and the October 2001 VA examiner 
opined that his impairment was of sufficient severity to 
preclude heavy physical labor.  Accordingly, the Board finds 
that the functional impairment associated with the Veteran's 
right knee disability most nearly approximates the criteria 
for a 20 percent rating from October 11, 2001, through 
October 24, 2002, and on and after December 1, 2002, under 
38 C.F.R. § 4.71, Diagnostic Code 5260.

The Board has considered whether there is any other schedular 
basis for granting a higher rating during the periods under 
appeal but has found none.  Even considering the additional 
functional impairment due to pain associated with the 
Veteran's right knee disability, there is no evidence that 
flexion was limited to less than 30 degrees or extension to 
more than 5 degrees.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5260 and 5261.  There also is no evidence of ankylosis of the 
knee or malunion or nonunion of the tibia and fibula.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5256 and 5262.  Finally, 
the Board notes that separate ratings are not warranted under 
Diagnostic Codes 5258 or 5259 because the impairment 
contemplated by those codes is not separate and distinct from 
that contemplated by Diagnostic Code 5260, under which a 20 
percent rating has been assigned herein.  Therefore, a 
separate rating under Diagnostic Code 5258 or 5259 is 
precluded by 38 C.F.R. § 4.14.

Consideration also has been given to assigning staged 
ratings; however, at no time during the periods in question 
has the Veteran's right knee disability warranted a rating 
higher than 20 for arthritis with limitation of motion or a 
separate rating higher than 10 percent for instability.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ankle

The Veteran's left ankle disability is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  This code provides that traumatic arthritis is rated 
as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is non-compensable under the 
appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.

Limitation of motion of the ankle is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5271, which provides that a 10 percent 
rating is warranted for moderate limitation of motion and a 
20 percent rating for marked limitation of motion.

After careful consideration, the Board finds that the 
Veteran's left ankle disability warrants a 20 percent rating 
from October 11, 2001, to November 4, 2003.  On VA 
examination on October 11, 2001, dorsiflexion was measured to 
5 degrees above neutral, and plantar flexion was measured to 
about 30 or 35 degrees.  On VA examination in December 2002, 
dorsiflexion was measured to 50 degrees but plantar flexion 
was measured to 15 degrees.

Once again, although the October 2001 and December 2002 VA 
examination reports describe the range of motion of the 
Veteran's left ankle, they do not address any functional loss 
that he experiences due to pain, weakness, fatigability, and 
incoordination.  See, again, DeLuca, 8 Vet. App. 202.  Since 
the examination reports are inadequate for rating purposes, 
the Board once again has relied on the Veteran's description 
of his symptoms to evaluate any additional functional 
impairment resulting from the pertinent disability factors.

The October 2001 examination report notes that the Veteran 
complained of constant low-grade pain that worsened with 
activity.  The examiner opined that the Veteran's left ankle 
disability contributed to his inability to perform heavy 
labor.  In his September 2002 claim, the Veteran wrote that 
he experienced pain in his ankle with movement, pain running 
from his left foot toward his shin, and problems walking and 
standing on the ankle.  On VA examination in December 2002, 
he complained of pain in the dorsum of his foot, pain with 
movement, and increased pain after prolonged periods on his 
feet.  A February 2003 VA treatment record reflects the 
Veteran's complaint of chronic left ankle pain and tibial 
tenderness.

Based on the range of motion testing showing limitation of 
motion of the ankle and the Veteran's descriptions of the 
additional functional impairment resulting from pain in his 
ankle, the Board finds that the limitation of motion of the 
Veteran's left ankle more nearly approximates marked than 
moderate.  Accordingly, a 20 percent rating is warranted for 
the Veteran's left ankle disability, effective October 11, 
2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board has considered whether there is any other schedular 
basis for granting a higher rating during the period under 
appeal but has found none.  Specifically, there is no 
evidence that the Veteran's left ankle was ankylosed to 
warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270.

Consideration also has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's left ankle disability warranted a rating higher 
than 20 percent.  See Fenderson v. Brown, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Extra-schedular Consideration

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of those disabilities are not in excess of 
those contemplated by the schedular criteria.  The Veteran 
was hospitalized once for an arthroscopic procedure related 
to his right knee, but he was assigned a temporary 100 
percent rating during his period of convalescence.  The Board 
acknowledges the contentions of the Veteran and the opinion 
of the October 2001 VA examiner that the Veteran's service-
connected disabilities affected his employment prior to 
November 2003.  However, the increased and separate ratings 
assigned herein for his right knee and left ankle 
disabilities reflect the fact that his disabilities were 
productive of impairment in earning capacity.  

In sum, there is no indication that the average industrial 
impairment from the Veteran's disabilities would be in excess 
of that contemplated by the assigned ratings, to include the 
increased and separate ratings granted herein.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's right knee 
disability warrants a 10 percent rating for instability and a 
separate 20 percent rating for arthritis with limitation of 
motion from October 1, 2001, through October 24, 2002, and 
from December 1, 2002, to November 4, 2003, but does not 
warrant more than a single 10 percent rating during the 
period beginning November 5, 2003, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

The Board having determined that the Veteran's left ankle 
disability warrants a 20 percent rating from October 1, 2001, 
to November 4, 2003, and does not warrant a rating in excess 
of 10 percent during the period beginning November 5, 2003, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


